Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/5/2022 has been entered.

Status of the application
3. 	Claims 11-21 are pending in this application.
Claims 21 has been cancelled.
Claims 11-21 have been rejected.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter
as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.	 Claims 11, 13, 15, 17-18, 21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Shibata et al. USPN 4024000 in view of Kekki US 2004/0067570 in view of NPL Shibata et al. JP 56113289 (English, Abstract) and as evidenced by Bjurenvall et al. US 2003/0031779 and further as evidence given by Wallace RF et al. USPN 2302,511.

7.	 Regarding claims 11, 13, 15, Shibata et al. discloses that beta amylase presents in various plants such as barley, wheat etc. and is extraction with water or a buffer solution (col 1 lines 15-20) “which may be an extract form” (col 1 lines 61-62) with water or a buffer solution having a pH at which beta amylase is stable (col 1 lines 62-65, e.g. about pH 4-10).  Shibata et al. also discloses that the extracted solution containing beta amylase can further be membrane purified using ultrafiltration method (col 3 lines 2-5) and is performed under high pressure followed by recovery of the concentrated beta amylase (col 3 lines 12-15 and 18-22) to meet claim 11 (b) and claim 11 (c) and claim 13.
Shibata et al. doesn’t specifically disclose (i) “only a combination of physical extraction techniques is carried out and no pH correction is carried out” as claimed in claim 11 (c) and (ii) the clarification step which is carried out to remove therefrom the insoluble substances and the colloids as claimed in claim 11 (a).
With respect to (i), Shibata et al. discloses that buffer can be used with designated pH where beta amylase is stable (col 1 lines 62-65).  
NPL Shibata et al. also discloses that RO and UF are practiced preferably at pH 4-6 (Abstract) and this is a stable pH for beta amylase. Therefore, one of ordinary skill in the art can use Sulphur di oxide containing acidic water to extract wheat to meet claim limitation of “no PH correction is carried out and (ii) wherein the pH of the soluble fraction is 4.0 to 4.5. Therefore, the extraction and pH adjustment can be performed in one step also which meets amended claim limitation of “only a combination of physical extraction techniques is carried out and no pH correction is carried out” as claimed in claim 11. 
One of ordinary skill in the art would have been motivated to modify Shibata et al. (col 1 lines 63-65 e.g. buffer at pH 4-10) with the teaching of NPL Shibalata et al. who discloses that pH 4-6.0 (narrow range from broad disclosed range of Shibata et al.) which is the preferred pH for further membrane  purification steps as also disclosed by NPL Shibata et al. (Abstract). 
With respect to (ii), it is to be noted that Shibata et al. discloses that insoluble materials are present and can be removed to make soluble fraction containing beta amylase (at least in col 2 lines 10-15). 
Kekki et al. discloses A-starch is separated from B-starch by centrifugation method ([0062], [0063]) which is “B-starch separation step” of claim 11.  It is also to be noted that it reads on “wherein the soluble fraction of wheat originates from a B-starch separation stream” because decantation step (centrifugation) is the step which makes soluble fraction and soluble fraction is the fraction which originates from B-starch separation step as disclosed by Kekki et al. ([0062], [0063]).
It is known that even if Kekki et al. specifically silent about insoluble and colloids as claimed in claim 11 (a), however, it is known that colloids include insoluble substance and can be removed by centrifugation. 
It is evidenced by Bjurenvall et al. that  the removal of  insoluble substances by centrifugation step for such similar process (at least Fig 5 of Bjurenvall et al.) include separation of pentosans and some pentosans include higher polysaccharides, e.g. as colloids, gums etc. also evidenced by Wallace R et al. (Page 2, col 2 lines 13-15, e.g. pentosane-gum Arabic), therefore, ‘free from pentosanes’, reads on ‘free from gums’ as claimed in claim 11 (a). 
Therefore, the teaching of Bjurenvall et al. (in Fig 5) confirms that the centrifugation (decantation) step of Kekki et al. ([0062], [0063]) removes insoluble substances  and colloids also. It is known and as evidenced by applicants’ specification that colloidal substances are the phospholipids, glycoprotein, external layer of the endosperm ([0069] of PGPUB), therefore, are from extraction step and considered as insoluble which are removed from centrifugation. 
One of ordinary skill in the art would have been motivated to modify Shibata et al.  to include the further teaching of Kekki et al. in order to have soluble fraction with more pure beta amylase enzyme using centrifugation step.
It is also to be noted, therefore, that the process of Shibata et al. in view of Kekki et al. meet the claim limitation of “wherein the soluble fraction originates from a B-starch separation step (in Kekki et al. [0062], [0063])” as claimed in claim 11. 
It is also to be noted that even if they do not specifically mention “ separation of starch in a wet wheatstarch  industry process”, however,if we consider at least the disclosure by Shibabata et al. (col 1 lines 15-33),  the extraction method can be applicable to and it is within the skill of one of ordinary skill in the art to use the combined teachings of the prior arts of record to apply to any appropriate raw materials including “wheat starch industry process” where it is similar contaminating commonly present materials present in the “wheat starch industry process” as disclosed by Shibata et al. (col 1 lines 20-25) where “soluble fraction of wheat originates from a B-starch separation stream” when “combination of physical extraction” can be  performed using product and/or by-product from “wet wheat starch industry process” by using the disclosed combined methods as discussed above in order to utilize waste product to make valuable beta amylase enzyme. 
One of ordinary skill in the art can perform the combined teaching to use the method to extract beta amylase from soluble fraction including separating B-starch from “wet wheat starch industry process’ in order to utilize waste product for the isolation of enzyme beta starch for its wide application which has economic and industrial benefit.
In order to address “a B-starch separating stream” as claimed in claim 11, it is to be noted that the separation of unwanted contaminants by centrifugation makes beta amylase relatively pure form which is in solution as disclosed by Shibata et al. ( at least in col 2 lines 1-15) and if we combine further the centrifugation step as disclosed by Kekki et al. (at least in [0062], [0063]) to modify clarification as disclosed by Shibata et al. (col 2 lines 10-15), Kekki et al. discloses that the supernatant contains B-starch ([0062], [0063]). Therefore, even if Shibalata et al. does not specifically teach B-starch, however, the supernatant is considered as “the soluble fraction of wheat originates from a B-starch separation stream” as claimed in claim 11. It can be interpreted from combined teaching that the supernatant after centrifugal separation, and clarification comprises B-starch (small starch granules) in combination with  beta amylase also. 

8. 	Regarding claim 13, Shibata et al. discloses that filtration step can be pressure filtration also (at least in col 3 lines 15-16).  

9.	Regarding claims 17, 18, Kekki doesn’t teach the clarification is carried out by tangential membrane filtration and having a cut-off threshold of between 0.1 and 1 micrometer. Dibel et al. teaches the clarification is carried out by tangential membrane filtration ([0013], [0157], [0162], and Figs. 1-4). Dibel et al. also teaches the tangential membrane filtration is a microfiltration having a cut-off threshold of between 0.1 and 1 micrometer ([0157] and [0162] -0.1-10 micrometers) to meet claims 17, 18. 
One of ordinary skill in the art would have been motivated to modify Kekki et al. to include the teaching of Dibel et al. to use tangential membrane filtration a membrane as claimed in order to achieve higher quality product at lower production cost ([0157]) as taught by Dibel et al.

10.	 Regarding claim 21, it is to be noted that the extraction step is performed to get soluble fraction. Therefore, the extraction step obtains soluble fraction which is prior to “clarification of soluble fraction” of step (a) of claim 11 to meet claim 21.
In this instance, Shibata et al. discloses that beta amylase present in various plants such as barley, wheat etc. and is extraction with water or a buffer solution (col 1 lines 15-20) “which may be an extract form” (col 1 lines 61-62) with water or a buffer solution having a pH 4-6 at which beta amylase is stable (col 1 lines 62-65).
Kekki et al. discloses the process of extraction of beta amylase from wheat (at least in Kekki et al. [0062]) and process of extraction makes soluble and insoluble fractions and further centrifuged to remove impurities where the aqueous phase contains B starch, protein which have mixed and beta amylase activity is present in the aqueous phase ([0062]-[0064]) which is released beta amylase by extraction method ( at least in claims 9, 10 of Kekki et al.) which is interpreted as before centrifugation step, the slurry with the aqueous phase comprising beta amylase to meet “obtaining the soluble fraction of wheat prior to step (a) of claim 11.

11.	Claims 12, 14, 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over over Shibata et al. USPN 4024000 in view of Kekki US 2004/0067570 in view of NPL Shibata et al. JP 56113289 (1981) (English, Abstract) as applied to claim 11 and further in view of Dibel et al. US 2007/0246406

12.	Regarding claims 12, 19, Shibata et al. discloses the step of membrane purification step. 
However, they do not disclose further the detailed steps of method claims 12, 19. 

13.	Regarding claim 12, Dibel et al. also discloses that beta amylases ([0124]- [0125]) can be further purified using dia-filtration step ([0049], in combination with UF ([0120]-[0122], e.g. UF with other filtration process) using filtration permeate (from ultrafiltration) water or a buffered salt solution ([0049]).
One of ordinary skill in the art before the invention was made would have been motivated to modify Shibata et al. in view of  Kekki et al., Chang and NPL Shibato  further to include the dia-filtration step in order to further remove small molecules and provides better product purity ([0154], [0165]) as taught by Dibel et al. to meet claim 12.

14.	Regarding claim 19, Dibel teaches the ultrafiltration is carried out using a membrane having a cut-off threshold of 10° to 10° and is used for purifying enzyme protein molecules including beta amylase also (Fig.1, [0068] e.g. ultrafiltration concentrate molecules greater than 1000 daltons, [0124], [0125] e.g. beta amylase enzyme) to claim 19.
One of ordinary skill in the art before the invention was made would have been motivated to separate large molecular weight compounds from low molecular weight compounds, to concentrate solution by separating the desired cut-off threshold based on, e.g. molecular weight as taught by Dibel et al. ([(0068]) to purify beta amylase B- starch fraction containing beta amylase ([0062]-[0064], Example 7) in the retentate part (i.e. retained portion in the membrane) from the small granules (broken) of B starch containing aqueous phase (in Kekki et al. [0063]).

15. 	Regarding claim 14, Shibata et al. discloses that filtration step can be pressure filtration also (at least in col 3 lines 15-16).
However, regarding claim 14, Shibata et al. in view of  Kekki et al. do not teach specifically that the vacuum filtration is carried out using rotary filters.
Dibel et al. teaches the method characterized in that the vacuum filtration is carried out using rotary filters ([(0158]) to meet claims 13, 14.
One of ordinary skill in the art would have been motivated to modify Kekki et al. to include the teaching of Dibel et al. to use rotary filters for the reason of aiding in separation for efficiency, higher product quality; cost effective operation etc. ([0158], [0159]) and is applicable for beta amylase purification also (in Dibel et al. [0068]) from any source of liquid fraction.

16.	 Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shibata et al. USPN 4024000 in view of Kekki US 2004/0067570 in view of NPL Shibata et al. JP 56113289 (English, Abstract) as applied to claim 15 and further in view of Witt et al. US 2010/0173358.

17. 	 Regarding claim 16, Shibata et al. in view of Kekki in view of Chang et al. in view of NPL Shibato et al. do not teach that the centrifugation is carried out using a disk centrifuge of self-cleaning or nozzle separator type, or a disk centrifuge of high-performance vortex nozzle separator type.
Witt et al. teaches a starch is placed in a nozzle or disk separator, such as, for example, a vertical centrifuge. See Abstract, [16, 28, and 48]. Thus, Witt teaches centrifugation is carried out using a disk centrifuge of nozzle separator type, or a disk centrifuge separator type.
One of ordinary skill in the art would have been motivated to modify further Shibata et al. in view of Kekki in view of Chang et al. in view of NPL Shibato et al. to include the teaching of Witt et al. to use a disk centrifuge of nozzle separator type, or a disk centrifuge separator type for the reason of separating in a more efficient way to perform as at least two or more (e.g. three phase separator) to separate heavier A starch, lighter and finer -grain B starch, and protein fractions for intended purpose (at least in Abstract, [0019], [0028] and Fig 1 e.g. Three phase separation of Witt et al.) for intended purpose and specific need.

18. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over over Shibata et al. USPN 4024000 in view of Kekki US 2004/0067570 in view of NPL Shibata et al. JP 56113289 (English, Abstract) as applied to claim 11, and further in view of Duflot et al. US 6,274,355.

19.  	Regarding claim 20, Shibata et al. in view of Kekki et al. don’t teach the use of beta-amylases for the preparation of maltose-rich syrups. 
Deflout et al. teaches a method of carrying out saccharification of starch in presence of beta amylase (col 2 lines 55-60) and preparing maltose-rich syrups comprising contacting a solution of liquefied starch with a beta- amylases for the preparation of maltose-rich syrups as claimed in claim 20. Deflout et al. teaches the amylases shows excellent results for making the syrups and to enrich it with maltose (See Title, Abstract, and col 5, lines 1-7, and patented claim 1).
One of ordinary skill in the art would have been motivated to modify Shibata et al. in view of Kekki et al., Chang et al. , NPL Shibato et al.to include the teaching method of Deflout et al. using beta amylase to provide first stage of saccharification by hydrolyzing starch/oligosaccharides (DP3 to DP7) (Deflout et al. col 2 lines 5-7) followed by further enzymatic processes with other enzymes to make maltose in order to make maltose- rich syrup as final product (Deflout et al. col 2 lines 55-65).

Response to arguments
20.	Applicants arguments related to Chang et al. (in Remarks section, pages 5 and 7) has been considered. However, Chang et al. has not been used in this office action. Therefore, the arguments related to Chang et al. is considered as moot .

21.	Applicants argued on page 6 in remarks in relation to Kekki et al. have been fully considered. In particular, applicants argued that “In contrast to those method features, claim 11 specifically defines that the method of the claimed invention only makes use of physical extraction techniques, i.e., no additional enzymes or reduction agents are used. Additionally, the method of the claimed invention uses a B-starch separation stream resulting from the separation of starch in a wet wheat starch industry process, i.e., as disclosed in the application as filed, said B-starch separation stream is the soluble fraction or liquid residues from the starch industry (see first paragraph of page 8 of the specification as filed). Accordingly, the cited art's process in which the husk is "removed as carefully as possible" does not provide a teaching or motivation for a skilled artisan to arrive at the presently claimed invention's recitation that said B-starch separation stream is the soluble fraction or liquid residues from the starch industry”.
Applicants continued argument that “Moreover, even though Example 7 disclosed by Kekki allegedly describes the use of B-starch, said example uses hulled wheat (thus, whole grains, which implies that husk removal has been carried out as carefully as possible), proposes the addition of a cellulase and does not disclose the use of acidic pH. In fact, Example 7 proposes the addition of a cellulase in the "lighter fraction containing the aqueous phase, proteins and B-starch altogether" (see [0063] of Kekki), without making any reference to the pH conditions (since no reducing conditions are used either)”.
In response, it is to be noted that Kekki et al. is used as secondary prior art to address (only) centrifugation step to separate and clarify B-starch containing supernatant. It is also to be noted that Kekki et al. discloses that “cellulase addition enhances the beta amylase activity”. However, Kekki et al. has a broad disclosure and it includes with and without cellulase (additionally examples 4,5 of Kekki et al.). Therefore, as because claim 11 is broad with open ended transitional phrase “comprising” and also as Kekki et al. has the disclosure that beta amylase is achieved without cellulase, therefore, Kekki et al. is proper secondary prior art to be combined to address (only) B-starch separation stream is achieved by centrifugation” because it is the source of additional beta amylase remaining with some B-starch in the soluble fraction after centrifugation. 
Regarding further arguments that Kekki et al. has pH 6.0-6.5, etc. is not an issue because primary prior art by Shibalata et al. in combination with NPL Shibalata et al. is used in this respect. 
In response, examiner used of Shibata et al. as primary prior art to address few claim limitations of claim 11 including no pH correction and additionally NPL Shibalata has been used to consider the teaching that pH 4-6 helps for further step of UF etc. which is considered to strengthen the motivation to use pH 4-6 from the broad disclosed range of pH 4-10 as disclosed by primary prior art by Shibalata et al. 
It is to be noted that examiner used Chang et al. in order to strengthen the motivation by considering the teaching of Chang et al. that pH 4-6.0 helps to breakdown of proteins and to permit endosperm molecules to release to extract starch from grains (col 17 lines 7-10, 20-25) which can modify the broad pH range 4-10 of Shibata when used buffer pH 4-6 as disclosed by Shibata et al. (col 1 lines 63-65). However, the disclosure by Shibata et al. to extract using buffer (pH 4-6) is the no pH correction step and no additional reducing agent is used. However, as because water does not have pH 4-4.5, therefore, one of ordinary skill in the art has to consider buffer instead of water which is considered as direct addition of extractable solution (pH 4-6). 
Applicants arguments on page 8 in remarks section, in relation to Lehmussari et al. (USPN 4675296) has been considered. However, Lehmussari et al. has not been used in this office action. Therefore, it is considered as moot. 
Bjurenvall et al. Applicants arguments on page 9 in remarks section in relation to Bjurenvall et al. have been considered. However, Bjurenvall et al. is used as evidentiary reference and not as secondary prior art. Therefore, the arguments have been considered as moot. 

Conclusion
22.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792